Title: To Benjamin Franklin from [Andrew] Cheap and from Mr. and Mrs. [Israel] Wilkes, 23 December 1766
From: 
To: 


These two invitations are printed together because they are written on the same sheet of paper, though in different hands, and clearly relate to each other. They were certainly written on the same day. Though December 23 fell on a Thursday in 1760 as well as in 1766, this paper and its contents are assigned to the latter year because the people mentioned seem to have been friends of Franklin’s second mission rather than his first.
 
Woodstock Street, near New Bond Street.[December 23, 1766]
Mr. Cheap’s Compliments to Dr. Franklin. He is afraid that he has been deprived of the Honour of his Company to Dinner by his not knowing the Situation of Woodstock Street. He therefore presumes to desire he will be so good as [to] spend the Evening with Mr. and Mrs. Barrows and some more of his Friends.
  
Tuesday 23d Decr. [1766]
For fear Mr. and Mrs. Wilkes should not have the pleasure of seeing Dr. Franklin this Evening in Woodstock Street, they take this Opportunity of begging the favour of his Company on Thursday next at four in Red Lyon Square to eat his Christmas dinner there with Mr. and Mrs. Barrow and Cheap.
